           CASE 0:20-cv-01057-NEB-BRT Doc. 27 Filed 08/11/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 DORELLE L. H.,                                    Case No. 20‐CV‐1057 (NEB/BRT)

                      Plaintiff,

 v.                                             ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
 KILOLO KIJACKAZI, Acting
 Commissioner of Social Security

                      Defendant.



      The Court has received the July 27, 2021 Report and Recommendation of United

States Magistrate Judge Becky R. Thorson. (ECF No. 24.) No party has objected to that

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed.

R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding

no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:

      1.       The Report and Recommendation (ECF No. 24) is ACCEPTED;

      2.       Plaintiff’s Motion for Summary Judgment (ECF No. 18) is GRANTED IN
               PART AND DENIED IN PART;

      3.       Defendant’s Motion for Summary Judgment (ECF No. 20) is DENIED; and

      4.       This matter is REMANDED to the Commissioner for further proceedings
               pursuant to 42 U.S.C. Section 405(g) (sentence four), consistent with the
               Report and Recommendation.
        CASE 0:20-cv-01057-NEB-BRT Doc. 27 Filed 08/11/21 Page 2 of 2




LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: August 11, 2021                    BY THE COURT:

                                          s/Nancy E. Brasel
                                          Nancy E. Brasel
                                          United States District Judge




                                      2
